—Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered January 26, 1998, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
*468The defendant contends that he was improperly adjudicated a second felony offender on the ground that the procedures set forth in CPL 400.21 were not followed. However, there was sufficient compliance with the requirements of CPL 400.21 (see, People v Witherspoon, 155 AD2d 636; see also, People v Bouyea, 64 NY2d 1140). In addition, since the defendant received the agreed-updn sentence, he cannot now complain that it was excessive (see, People v Kazepis, 101 AD2d 816). Bracken, J. P., Santucci, Altman, Friedmann and H. Miller, JJ., concur.